       Case 1:18-cv-02292-SHR Document 105 Filed 08/25/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEITH C. BACHTELL and RENEE              :     Civil No. 1:18-cv-02292
D. BACHTELL, as Administrators of        :
the Estate of Jamison Taylor Bachtell,   :
dec’d and in their own right,            :
                                         :
      Plaintiffs,                        :
                                         :
        v.                               :
GENERAL MILLS, INC. and                  :
SIGNATURE BRANDS LLC,                    :
                                         :
      Defendants.                        :     Judge Sylvia H. Rambo


                                   ORDER
      Before the court is the Joint Motion to Dismiss for Failure to State a Claim

filed by Third-Party Defendants Waynesboro Hospital, Summit Health, Michael

Coriale, M.D., Cumberland Valley Emergency Associates, Ltd., Christopher

Andrews, M.D., and Summit Surgical Group-Waynesboro (collectively, the

“Medical Malpractice Defendants”). (Doc. 78.) For the reasons outlined in the

accompanying memorandum, the motion is hereby GRANTED. All claims against

the Medical Malpractice Defendants are hereby dismissed WITH PREJUDICE.

They are hereby terminated from this action.

                                       /s/ Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge

Dated: August 25, 2020
